03/-/5*
                                           ELECTRONIC RECORD



CCA#        09-14-00112-CR                                     OFFENSE:            Habeas Corpus

STYLE:      Ex Parte David Lee Victo rick                      PUNISHMENT:


                                                               COUNTY:             Montgomery

TRIAL COURT:              435th Disti'ict Court                                                         MOTION
TRIAL COURT #:            13-11-123;>3CR                           FOR REHEARING IS:
TRIAL COURTJUDGE:         Judge Mich;ael   Seiler                  DATE:
DISPOSITION:        AFFIRMED                                       JUDGE:




DATE:         12-10-14

JUSTICE:      LeanneJohnson            PC      NO        S   YES

PUBLISH:      YES                      DNP:         NO


CLK RECORD:         03-20-14                                 SUPP CLK RECORD:          12-12-13 from 09-13-551-CR
RPT RECORD:         03-18-14                                 SUPP RPT RECORD:          12-13-13 from 09-13-551-CR
STATE BR:            05-30-14                                SUPP BR:
APP BR:              04-14-14                                PROSE BR:




                                                                                           03/-/r
                                IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                       CCA#             PD-0031-15



      APPELLANTS Petition                                               Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                     DATE:

          RZPUSeD ,                                                     JUDGE:

DATE:         03 llV/zO/JT                                              SIGNED:                          PC:

JUDGE:              fM CUAyufiA_                                        PUBLISH:                        DNP:




                     MOTION FOR REHEARING IN                            MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                                      ON

JUDGE:                                                                  JUDGE: